   Case 3:20-cv-00098-REP Document 159 Filed 04/15/20 Page 1 of 9 PageID# 3695



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION


 STEVES AND SONS, INC.,                              )
                                                     )
                        Plaintiff,                   )
                                                     )
        v.                                           )       Civil Action No. 3:20-CV-00098-REP
                                                     )
 JELD-WEN, INC.,                                     )
                                                     )
                        Defendant.                   )
                                                     )


               JELD-WEN INC.’S RESPONSE TO STEVES AND SONS, INC.’S
                  STATEMENT OF POSITION REGARDING SECURITY
               REQUIRED BY FEDERAL RULE OF CIVIL PROCEDURE 65(c)

       Steves concedes that under controlling Fourth Circuit precedent, the purpose of an injunction

bond is to provide “a mechanism for reimbursing an enjoined party for harm it suffers as a result of an

improvidently issued injunction,” and so the size of the bond must reflect “the gravity of the potential

harm to the enjoined party.” ECF No. 130 (“Steves’ Statement”) at 3 (quoting Hoechst Diafoil Co. v.

Nan Ya Plastics Corp., 174 F.3d 411, 421 n.3 (4th Cir. 1999)); see also Fed. R. Civ. P. 65(c) (bond

should be set at what is “proper to pay the costs and damages sustained by any party found to have

been wrongfully enjoined or restrained”). For the reasons JELD-WEN has explained, complying with

the Court’s preliminary injunction order will subject it to costs of at least              , and so this

Court should set the bond at that amount. Steves’ counterproposal—that this Court should set the

bond at zero or a nominal amount, or at $1 million at most—fails to even remotely reflect the real

harm that complying with the injunction will cause JELD-WEN, and is wholly unpersuasive.

       Steves begins by arguing that its likelihood of success at trial means there “is no need for a

substantial bond” because the risk of any harm to JELD-WEN from a wrongful injunction is “remote.”

Steves’ Statement at 2-3 (citing, inter alia, Hoechst, 174 F.3d at 421 n.3). Of course, showing a
   Case 3:20-cv-00098-REP Document 159 Filed 04/15/20 Page 2 of 9 PageID# 3696



likelihood of success on the merits cannot be enough to warrant a nominal bond—otherwise,

Rule 65(c) would never require a meaningful bond at all, since proving a likelihood of success on the

merits is already necessary to obtain an injunction. See, e.g., Winter v. Nat. Res. Def. Council, Inc.,

555 U.S. 7, 20 (2008). In contending otherwise, Steves misreads the Fourth Circuit’s decision in

Hoechst. That case does not say that whether the harm is “remote” depends on the strength of the

enjoined party’s case. See 174 F.3d at 421 & n.3. Instead, it stands only for the unremarkable

proposition that a low bond may be appropriate when it is not clear whether complying with the

injunction will actually cause the enjoined party any harm (regardless of whether the injunction is

eventually dissolved). That is why Hoechst cites International Controls Corp. v. Vesco, 490 F.2d

1334 (2d Cir. 1974)—a case in which, as the Hoechst court recognized, there was an “absence of

evidence” that the enjoined party would be injured. Hoechst, 174 F.3d at 421 n.3. Here, by contrast,

there is ample evidence that complying with the Court’s injunction will cause JELD-WEN tens of

millions of dollars in harm.

       Steves derives equally little support from the Fourth Circuit’s unpublished decision in Candle

Factory, Inc. v. Trade Associates Group, Ltd., 23 F. App’x 134 (4th Cir. 2001) (per curiam). In that

appeal, the appellant argued that it was improper for the district court to enter a preliminary injunction

at all; as such, the court’s favorable comments about the amount of the bond were dicta at best, and

served only to support its overall conclusion that the injunction itself was proper. Id. at 139; see, e.g.,

Scotts Co. v. United Indus. Corp., 315 F.3d 264, 285 (4th Cir. 2002) (considering bond amount in

deciding whether to vacate preliminary injunction for failure to adequately weigh hardship to the

enjoined party). That hardly suggests that a district court should rest its decision on the bond amount

on its view of the merits of the case.

       Steves is also wrong to suggest that there is no adequate evidence that complying with the

injunction will cause JELD-WEN any harm. Contra Steves’ Statement at 4-5. As a threshold matter,


                                                    2
    Case 3:20-cv-00098-REP Document 159 Filed 04/15/20 Page 3 of 9 PageID# 3697



Steves’ argument in a footnote that this Court should ignore the detailed evidence of harm that

JELD-WEN submitted with its bond motion is near-frivolous. See id. at 6 n.3. As Steves concedes,

the Court’s preliminary injunction order does not prohibit JELD-WEN from introducing new evidence

of the harm it will suffer while the case is pending, id., and Steves cites no case holding that a party

should be precluded from introducing new evidence relevant to the bond amount. The cases that

Steves does cite show only that the amount of the bond must be based on record evidence rather than

attorney argument or judicial speculation; they nowhere suggest that a party should be prohibited from

submitting evidence directly relevant to the bond amount. See Hoechst Diafoil Co., 174 F.3d at 421

n.3; Int’l Controls Corp., 490 F.2d at 1356; Fleet Feet, Inc. v. Nike, Inc., 419 F. Supp. 3d 919, 949

(M.D.N.C. 2019); RLI Ins. Co. v. Nexus Servs., Inc., 2018 WL 3244413, at *13 (W.D. Va. July 2,

2018). 1 Neither law nor logic supports the view that a party asking a court to set a bond in a certain

amount should be prohibited from presenting evidence for why that amount is appropriate.

       Instead, Steves’ view appears to be that JELD-WEN should have presented all its evidence of

the proper bond amount at the preliminary injunction hearing itself. Steves’ Statement at 6 n.3. That

is wholly untenable. For one, there is no way that JELD-WEN could have known in advance the

precise contours of the injunction the Court would issue more than a month after the preliminary

injunction hearing concluded (let alone when it would be issued), and JELD-WEN could hardly have

been expected to present evidence at the hearing calculating the precise dollar value of the harm it

would suffer under any of the infinite possible injunctions this Court might have entered. Steves’

theory also ignores the reality that circumstances have changed in the past six weeks (as they often

will between the hearing on a preliminary injunction and a later determination of the proper bond


1
  In fact, in Fleet Feet, one of the cases upon which Steves relies, the court specifically noted after
setting a $1 million bond that, “[s]hould Nike wish to seek a higher [bond] amount, it may file a motion
to increase the security, accompanied by additional evidentiary support.” 419 F. Supp. 3d at 949
(emphasis added).

                                                   3
    Case 3:20-cv-00098-REP Document 159 Filed 04/15/20 Page 4 of 9 PageID# 3698



amount). JELD-WEN has factored into its revised analysis actual orders and updated forecasts—from

both JELD-WEN’s contract customers and Steves itself—that simply did not exist six weeks ago. See

generally Decl. of D. Castillo (“Apr. 13, 2020 Castillo Decl.”) (ECF No. 134) & Exs. A & B thereto.

Moreover, Steves concedes that a party is free to request a modification to the bond as long as the

injunction remains in force, see Steves’ Statement at 3 n.1, which naturally requires presenting new

evidence about the changed circumstances that warrant modifying the bond, see Fleet Feet, 419 F.

Supp. 3d at 949. Steves cannot explain why such evidence should be permissible when a party is

asking to modify an existing bond, but not when the party is requesting a bond in the first instance.

Finally, given that the enjoined party bears the burden to show the appropriate bond amount, Lab.

Corp. of Am. Holdings v. Kearns, 84 F. Supp. 3d 447, 465 (M.D.N.C. 2015), barring JELD-WEN from

presenting the evidence necessary to carry that burden would make no sense whatsoever. 2

        Turning to that evidence, the facts that JELD-WEN has presented to this Court plainly support

its request for a              bond. JELD-WEN has set out in detail its basis for its estimation of the

damages it will suffer from complying with the injunction, based on its measurements of its doorskin

production capacity, actual and forecasted doorskin demand, and current doorskin inventory, and has

explained how that estimation accounts for the aspects of its previous analysis that this Court discussed

in its preliminary injunction opinion. See Apr. 13, 2020 Castillo Decl. ¶¶ 5-28 & Exs. A & B thereto;

Mem. Op. (ECF No. 121) at 71-73. Based on Steves’ prior unfilled orders, its actual orders for the

next four weeks, and its forecasted demand from that point on, complying with the injunction will

make it impossible for JELD-WEN to meet its other customers’ need for                doorskins over the

next 16 weeks, and to fully meet its own needs for


2
  Steves’ argument is not only extraordinary, but also futile, as the record from the preliminary
injunction hearing readily warrants a bond of far more than $1 million. See JELD-WEN’s Suppl.
Opp’n to Pl.’s Mot. for Prelim. Inj. (ECF No. 45) at Ex. 14 (“Mar. 2, 2020 Castillo Decl.”) ¶¶ 15-19
& Mar. 2, 2020 Castillo Decl. Ex. E; Mar. 6, 2020 Prelim. Inj. Hr’g Tr. (ECF No. 60) at 88:6-25.

                                                   4
    Case 3:20-cv-00098-REP Document 159 Filed 04/15/20 Page 5 of 9 PageID# 3699



                             doorskins during that period. See JELD-WEN’s Mem. in Supp. of Mot.

for Rule 65(c) Bond (“JELD-WEN Mem.”) (ECF No. 133) at 4-5; Apr. 13, 2020 Castillo Decl.

¶¶ 12-20. Based on those doorskin shortages, JELD-WEN will lose sales of some                  doors and



                            See JELD-WEN Mem. at 5-6; Apr. 13, 2020 Castillo Decl. ¶¶ 22-27. That

evidence fully demonstrates the need for a bond in the amount that JELD-WEN requests.

       Finally, the evidence that JELD-WEN has presented also refutes Steves’ remaining assertions.

First, Steves claims that JELD-WEN will suffer little harm because this case is on an expedited

schedule and trial is merely a few months away. Steves’ Statement at 5. But the whole point of a

Rule 65(c) bond is to protect against damages that may be suffered in the time between the entry of

the preliminary injunction and final resolution of the case, and JELD-WEN’s evidence is keyed

precisely to that timeframe. That evidence shows that even with expedition, JELD-WEN still will lose

                             from complying with the injunction just through the end of July, when

JELD-WEN predicts a final decision will be entered. See JELD-WEN Mem. at 4 & n.2; Apr. 13, 2020

Castillo Decl. ¶ 3 & n.1. 3 Second, Steves’ assertion that any doorskin shortage is likely to be small


3
  While acknowledging that “the trial date will be delayed in light of the COVID-19 pandemic,”
Steves’ Statement at 5 n.2, Steves nonetheless accuses JELD-WEN of “dr[a]g[ging] its feet” in
providing its availability to the Court, id. JELD-WEN has done no such thing. The Court only noted
the need to postpone the trial from the originally scheduled June 1 trial date during the telephonic
conference conducted by the Court last Thursday, while acknowledging the Governor of Virginia’s
March 30, 2020 stay-at-home order (not scheduled to expire until June 10) and the forthcoming order
of the Chief Judge of the Eastern District of Virginia (which was issued the following day and which
postponed and continued all trials through June 10, see Gen. Order No. 2020-12). See Apr. 9 2020 Tr.
at 60:9-62:25. And while the Court noted the possibility of conducting a trial in late June, it also
acknowledged the prospect that it would face difficulty empaneling a jury in light of the circumstances.
Id. In any event, JELD-WEN is not freely “seek[ing] to push the trial into July or later,” as Steves
suggests, Steves’ Statement at 5 n.2; rather, it is the realities of the global COVID-19 pandemic that
will likely make it impossible to conduct a trial in June. As a result, JELD-WEN’s proffered analysis
(which evaluates the harm to JELD-WEN through an assumed July 27, 2020 entry of judgment)
reflects the most realistic scenario in light of the pandemic and various travel and other restrictions in
place for the foreseeable future.

                                                    5
   Case 3:20-cv-00098-REP Document 159 Filed 04/15/20 Page 6 of 9 PageID# 3700



and limited to                         styles is incorrect. Contra Steves’ Statement at 6. In fact, the

evidence shows that complying with the injunction will create a substantial shortage for

doorskins such that JELD-WEN’s other doorskin customers (let alone JELD-WEN itself) will not be

able to access           doorskins by the end of this period, and JELD-WEN itself will have a shortage

in the                                                                                     styles. JELD-

WEN Mem. at 4-5; Apr. 13, 2020 Castillo Decl. ¶¶ 12-20; see also supra at 4-5. This Court cannot

simply ignore the damages that JELD-WEN stands to suffer as to those styles just because the impact

on the                        styles will be most pronounced.

         Third, Steves claims that JELD-WEN can import doorskins from its Latvia plant to make up

for any shortage. Steves’ Statement at 7. But JELD-WEN has already taken account of the doorskins

it will receive from Latvia in calculating the harm it will suffer from complying with the injunction.

See Apr. 13, 2020 Castillo Decl. ¶ 24. And as the actual evidence on that point demonstrates, those

doorskins do little to mitigate the injury to JELD-WEN. JELD-WEN only imports

                            doorskins from the Latvia facility; there is no anticipated shortage of

                    doorskins, and JELD-WEN does not anticipate receiving                       doorskins

from Latvia until the third or fourth week of July, as the plant is scheduled to be closed for three weeks

in late April due to the COVID-19 pandemic. Id. ¶ 24.

         Fourth, Steves predicts that JELD-WEN has or is about to obtain new

dies. Steves’ Statement at 7. Again, JELD-WEN’s analysis already takes account of those additional

dies—including both the additional              dies that JELD-WEN installed in its Dodson, Louisiana,

plant over the past few weeks, and the additional          dies that JELD-WEN expects to receive later

this month. See Apr. 13, 2020 Castillo Decl ¶ 8. Finally, Steves asserts that JELD-WEN can go into

“stretch” mode to ameliorate the shortage. Steves’ Statement at 7. But JELD-WEN has already

explained that it cannot stretch its operations any further; its four doorskin plants are already operating


                                                    6
   Case 3:20-cv-00098-REP Document 159 Filed 04/15/20 Page 7 of 9 PageID# 3701



at their maximum capacity, 24 hours a day, 7 days a week. See Apr. 13, 2020 Castillo Decl. ¶¶ 6-7.

JELD-WEN’s “stretch” mode refers to increasing production by postponing scheduled downtime—

but JELD-WEN has no scheduled downtime planned for the second quarter of this year, making it

impossible to increase production by postponing that (nonexistent) scheduled downtime. See id. In

short, Steves’ various critiques are uniformly misguided, and cast no doubt on the evidence

JELD-WEN has put forward to show the substantial harm it will suffer from complying with the

preliminary injunction.

                                          CONCLUSION

       For the foregoing reasons, as well as the reasons stated in JELD-WEN’s prior filings, see

generally JELD-WEN Mem.; Apr. 13, 2020 Castillo Decl.; JELD-WEN’s Suppl. Opp’n to Pl.’s Mot.

for Prelim. Inj. (ECF No. 45) & Ex. 14 thereto (Mar. 2, 2020 Castillo Decl.), the Court should require

Steves to post a bond of              as security for the preliminary injunction order.



Dated: April 15, 2020                                 Respectfully submitted,


                                                      JELD-WEN, Inc.

                                                      By counsel

                                                      /s/ Brian C. Riopelle
                                                      Brian C. Riopelle (VSB #36454)
                                                      McGuireWoods LLP
                                                      Gateway Plaza
                                                      800 East Canal Street
                                                      Richmond, VA 23219
                                                      (804) 775-1084 – Tel.
                                                      (804) 698-2150 – Fax
                                                      briopelle@mcguirewoods.com

                                                      Attorney for Defendant




                                                  7
Case 3:20-cv-00098-REP Document 159 Filed 04/15/20 Page 8 of 9 PageID# 3702



                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 15th day of April 2020, the following counsel of record have

been served using the CM/ECF system, which will then send a notification of such filing (NEF) to

the registered participants as identified on the NEF to receive electronic service, including:


       Lewis F. Powell III
       John S. Martin
       Alexandra L. Klein
       Maya M. Eckstein
       Douglas M. Garron
       R. Dennis Fairbanks, Jr.
       Michael Shebelskie
       William H. Wright, Jr.
       Hunton Andrews Kurth LLP
       Riverfront Plaza, East Tower
       951 East Byrd Street
       Richmond, VA 23219
       (804) 788-8200 – Tel.
       (804) 788-8218 – Fax
       lpowell@huntonAK.com
       martinj@huntonAK.com
       aklein@huntonAK.com
       meckstein@huntonAK.com
       dgarrou@huntonAK.com
       dfairbanks@huntonAK.com
       mshebelskie@huntonAK.com
       cwright@huntonAK.com

       Ted Dane
       Glenn Pomerantz
       Gregory Sergi
       Munger, Tolles & Olson LLP
       350 South Grand Avenue, 50th Floor
       Los Angeles, CA 90071
       (213) 683-9288 – Tel.
       (213) 683-4088 – Fax
       ted.dane@mto.com
       glenn.pomerantz@mto.com
       gregory.sergi@mto.com

       Kyle Mach
       Emily C. Curran-Huberty
Case 3:20-cv-00098-REP Document 159 Filed 04/15/20 Page 9 of 9 PageID# 3703



     Munger, Tolles & Olson LLP
     560 Mission Street, 27th Floor
     San Francisco, CA 94105
     (415) 512-4000 – Tel.
     (415) 512-4077 – Fax
     kyle.mach@mto.com
     emily.curran-huberty@mto.com

     Attorneys for Plaintiff

     Marvin G. Pipkin
     Kortney Kloppe-Orton
     Pipkin Law
     10001 Reunion Place, Suite 6400
     San Antonio, TX 78216
     (210) 731-6495 – Tel.
     (210) 293-2139 – Fax

     Of Counsel


                                           /s/ Brian C. Riopelle
                                           Brian C. Riopelle (VSB #36454)
                                           McGuireWoods LLP
                                           Gateway Plaza
                                           800 East Canal Street
                                           Richmond, VA 23219
                                           (804) 775-1084 – Tel.
                                           (804) 698-2150 – Fax
                                           briopelle@mcguirewoods.com

                                           Attorney for Defendant




                                       9
